—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 9, 1999, which denied plaintiff’s motion to disqualify Shearer & Essner, LLP (S&E) as attorneys for defendant, unanimously affirmed, with costs.
The motion for disqualification of S&E as defendant’s counsel was properly denied. There was no showing of any attorney-client relationship between plaintiff and S&E (see Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 131) or that S&E received confidential information from plaintiff, substantially related to this action, under circumstances in which plaintiff had the right to believe that S&E, as attorneys, would respect such confidences (see e.g. Wall St. Assoc. v Brodsky, 227 AD2d 301).
We have considered plaintiff’s other arguments and find them unavailing. Concur — Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.